COZORT, Judge.
Defendant Timothy Dion Yellock was convicted of first-degree rape and first-degree kidnapping. The court entered judgments sentencing defendant to concurrent terms of life imprisonment for first-degree rape and 12 years for first-degree kidnapping. Defendant appealed and alleged the following: (1) the trial court erred in continuing the jury selection process to fill one remaining jury seat when the sheriff was able to serve only four jury subpoenas of the 50 additional names randomly drawn; (2) the trial court erred in permitting the State to use its peremptory challenges to excuse black jurors; (3) the trial court committed prejudicial error in finding two jurors had not discussed the case and in permitting them to serve as jurors; (4) the trial court erred in admitting into evidence a timecard of the victim’s ex-boyfriend; and (5) the trial court erred in refusing to dismiss the first-degree rape and first-degree kidnapping charges for insufficiency of the evidence.
The facts of this case and evidence presented at trial are explained fully in State v. Mebane and State v. Wright, No. 9115SC288 (filed this same date). In the Mebane and Wright opinion, we addressed the identical issues defendant Yellock raises in this appeal. We found no prejudicial error as to Mebane and Wright in that case, and we apply the same reasoning to the issues in the present case. Therefore, for the reasons stated in State v. Mebane, No. 9115SC288, (filed this date), we find
No error.
Judges Eagles and ORR concur.